Title: To John Adams from William Gordon, 30 November 1782
From: Gordon, William
To: Adams, John


My dear Sir
Jamaica Plain Novr 30. 1782

In answer to yours of July 2d, sent You, Sept 19, under cover to Messrs De Neufville’s by a vessel,—Buffington Master—bound from Salem to France, a very long letter, in which I wrote freely: afterwards I thought, that should French curiosity peep into it, you might possibly fail of receiving it. I keep no copies, & therefore cannot transmit a duplicate. But I told You that I neither knew the writer nor the character of the Boston history of the war, & imagined it to be a piece of booksellers business. Item, that silver tongue Sam was excessively fond of the French, & therefore caution was to be used in communications to him. Item that I approved highly of your Independent Spirit. Hope it will not fail you, & that if C in their instructions betray their constituents, you will prove instrumental in saving the liberties of your Country. You will be safe though you break orders that would break your owners. I am a Protestant in politics as well as in Divinity, & hate the doctrine of pinning our Faith on other sleeves. I doubt that implicit faith & foolish complaisance of which I have heard much of late will backen our affairs & encourage the prolongation of the war. Consistent Independence from late leakages (writers will now & then affix new ideas to old words) begin to fear that the united Deputies do not preserve their own Independency. My sentiments are, & which I am circulating, that our Negotiators are not to be cyphers, that they should sit at the round table & talk as the agents of sovereign Powers, the same as a British French Spanish or Dutch ambassadour. I might carry my jealousy too far was I to suspect that France has a separate game to play, & that therefore the full acknowledgment of our Independency will not, with all the appendages belonging to it, induce them to close the war. What I have heard of their being very high in their terms with Sr Joseph looks that way; & I wish that instead of a solid & lasting peace, we have not the next year a general war, & then we must allow two or three years at least for the new racers to run themselves out of breath. By what I have learnt I have imagined, that France meant that we should receive no favour or public honour from any other power but through their interference, that so we might be the more dependent upon themselves. Your New England pol[itics have] broken the spell; I wish Dana may do likewise & prove equally successful. O that I had but [. . .] the British ministry, & they would hearken to me as an Oracle! I would tell them, withdraw your troops, [&] oblige the United States by acknowledging in a parliamy. way the full & absolute Independency thereof, don’t suffer France to possess the appearance of wrenching it from you, but so far as it can be under present circumstances let it look like a boon freely granted, & fight them no longer. The Atlantic will keep them from fighting You. These may be pronounced the arts of a Fox, but if they are accompanied with no treachery, are honestly adopted & acted upon, Britain may recover the trade of America, renew her strength, & find that friendship after a while from Independent States, which can never be gained by the point of the sword, should it conquer ever so.
I have been to Boston, there heard of the present conveyance from Nantucket, write by candle light without spectacles, & must correspond with some others before the morrow, proposing to take the letters to town with me where I shall go to hold forth at the kings chapel upon an exchange. Question whether your family knows of the opportunity, but believe they are all well, or should probably have heard, for I saw Genl Warren in town. He is chosen one of our delegates to Cong, I urge him to go, he means it, can he get his affairs so arranged, as that he can comply with the choice without ruining his family. It is said a governmental party in this State are hunting poor Temple under the pretext of his being a British emissary. I think he is cruelly used, & wish if innocent his innocency could be attested to by your Excellency. I have heard that the same inclination wrought in You & your Lady at the same time, that while you was hurrying on dispatches for her to remove to Holland with her family, She was assuring You in black & white that she could live no longer in that manner without you & meant to come over; but as there was a condition on your part, I wish it may take place & that peace may give you a pleasing opportunity of returning next summer to Braintree. May You come & possess the chair, for the present occupier is rather too small for it. The gentleman who told me that Dr Franklin & Mr Jay met with Sr Joseph &c spoke contemptably of them & as unfit for the business; I apprehend he went upon information he recd from France. I was pleased to hear him utter himself the reverse, of You. He is not personally acquainted with either of you, but has pritty good correspondents abroad, & has been a great traveller, & is my own dear countryman. Dr Waterhouse came to Boston to settle. The College mean to choose a Professor of Physic to read lectures & be paid by the students under him. I judge it probable he will be chosen. If by my long letters I give you too much interruption, you know ho[w to le]ssen them for the future. I remain with great esteem & / have the honour to be &c
Blank

